



Exhibit 10.1




FOURTH AMENDMENT OF SECURITY AGREEMENT




This FOURTH AMENDMENT OF SECURITY AGREEMENT (Personal Property-Borrower) (this
"Amendment") is dated as of June ___, 2017, and is executed and delivered by and
between NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the "Debtor"),
and JPMORGAN CHASE BANK, N.A., a national banking association (the "Secured
Party").


W I T N E S S E T H:
RECITALS:


1.    Debtor and Secured Party have entered into that certain Credit Agreement
dated December 10, 2010, as amended pursuant to that certain First Amendment to
Credit Agreement dated effective December 31, 2011, by and between Borrower and
Secured Party, that certain Second Amendment to Credit Agreement dated December
30, 2013, by and between Borrower and Secured Party, that certain Third
Amendment to Credit Agreement dated November 19, 2014, by and between Borrower
and Secured Party, that certain Fourth Amendment to Credit Agreement dated
December 31, 2015, by and between Borrower and Secured Party, and that certain
Fifth Amendment to Credit Agreement of even effective date herewith, by and
between Borrower and Secured Party (said Credit Agreement, as previously amended
and as the same may hereafter be further amended, modified, restated, and/or
supplemented from time to time in accordance with its terms, shall hereinafter
be collectively referred to as the "Credit Agreement"). Capitalized terms that
are used herein without definition and that are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement.


2.    In connection with the Credit Agreement, Debtor and Secured Party have
previously executed a Security Agreement (Borrower) dated December 10, 2010, as
previously amended pursuant to the terms of that certain First Amendment of
Security Agreement dated December 31, 2011, executed by and between the Borrower
and the Lender, that certain Second Amendment of Security Agreement dated
December 30, 2013, executed by and between the Borrower and the Lender, and that
certain Third Amendment of Security Agreement dated December 31, 2015, executed
by and between the Borrower and the Lender (said Security Agreement, as
previously amended, shall hereinafter be collectively referred to as the
"Security Agreement"), covering all Collateral of Debtor more particularly
described therein, including without limitation, the specific Equipment
Inventory of Debtor identified in Exhibit D attached to the Security Agreement,
together with any and all accessions thereto and any and all leases or other
Chattel Paper covering any portion of such specific Equipment Inventory.


3.    In connection with the replacement of the Equipment Inventory listing
attached as Exhibit E to the Credit Agreement, Debtor is now required to further
amend the Security Agreement in order to evidence the inclusion of additional
Equipment Inventory designated by Debtor as additional Collateral for the
Obligations.
AGREEMENTS:


Now, in consideration of the financial accommodations extended and to be
extended to the Borrower pursuant to the Credit Agreement, Debtor and Secured
Party do hereby further amend and modify the Security Agreement upon and subject
to the following terms:







--------------------------------------------------------------------------------





Section 1.    Replacement of Collateral Locations Listing Exhibit. The listing
of Collateral Locations attached as Exhibit B to the Security Agreement is
hereby deleted in its entirety, and such Exhibit B is hereby replaced in its
entirety by the form of Exhibit B attached hereto and hereby made a part hereof
for all purposes.


Section 2.    Replacement of Equipment Inventory Listing Exhibit. The listing of
Equipment Inventory attached as Exhibit D to the Security Agreement is hereby
deleted in its entirety, and such Exhibit D is hereby replaced in its entirety
by the form of Exhibit D attached hereto and hereby made a part hereof for all
purposes.


Section 3.    Pledge of Newly Designated Equipment Inventory. In order to
evidence the pledge to Secured Party of a first priority Lien against the
additional Equipment Inventory identified and listed on Exhibit D attached to
this Amendment which was not originally described in the original Exhibit D
attached to the Security Agreement, Debtor and Secured Party hereby agree that
all Equipment Inventory described in Exhibit D attached hereto is hereby deemed
to be (i) included as Equipment Inventory, as referred to and described in the
Security Agreement, and (ii) Collateral securing all Obligations.


Section 4.     Confirmation of Security Interest and Lien. Without limitation of
the foregoing, Debtor hereby assigns and transfers to Secured Party, and hereby
grants to Secured Party, a security interest and Lien in, to and against all of
the above-described additional Equipment Inventory which is now hereby deemed
included with the Collateral covered by the Security Agreement.


Section 5.     No Financing Statements, Security Agreements. No security
agreement describing all or any portion of the above-described additional
Equipment Inventory has been filed or is of record in any jurisdiction except
for financing statements or security agreements naming Secured Party as the
secured party, and the Lien against such additional Equipment Inventory which is
evidenced by the Security Agreement, as hereby amended, is first and superior in
priority and is not subject to the Lien of any other person or entity.


Section 6.     Limitations. The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Security Agreement or any
of the other Credit Documents. Except as expressly modified hereby or by express
written amendments thereof, the terms and provisions of the Security Agreement
and any other Credit Documents are and shall remain in full force and effect. In
the event of a conflict between this Amendment and the Security Agreement, the
terms of this Amendment shall be controlling.


Section 7. Descriptive Headings, etc. The descriptive headings of the several
Sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.


Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument. Complete
sets of counterparts shall be lodged with the Debtor and the Secured Party.


Section 9. References to Agreement. As used in the Security Agreement, on and
subsequent to the effective date hereof, the term "Agreement" shall mean the
Security Agreement, as amended by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto as of the date first set forth
above.





--------------------------------------------------------------------------------









"Debtor"


NATURAL GAS SERVICES GROUP, INC.,
a Colorado corporation




By:_______________________________________
Stephen C. Taylor, Chief Executive Officer




"Secured Party"


JPMORGAN CHASE BANK, N.A.,
a national banking association




By:                        
Name:                         
Title:    




































































                    





--------------------------------------------------------------------------------





EXHIBIT B


COLLATERAL LOCATIONS




(See attached spreadsheet)













































































































--------------------------------------------------------------------------------





EXHIBIT D


DESIGNATED EQUIPMENT INVENTORY


(See attached spreadsheet with replacement Equipment Inventory listing)











